EXHIBIT 10.2

 

 

 

OCCIDENTAL PETROELUM CORPORATION

NON-EMPLOYEE DIRECTOR ANNUAL RETAINER

AND ATTENDANCE FEES

 

Effective with the Board term commencing after the 2006 Annual Meeting of
Stockholders, each non-employee director of Occidental Petroleum Corporation
will be paid a retainer of $60,000 per year, plus $2,000 for each meeting of the
Board of Directors or of its committees he or she attends, in person or by means
of telephone, video or internet conference. Directors who are elected to fill a
vacancy will receive a pro rata portion of the annual retainer based on the
number of regular meetings remaining in the term.

 

 

 

 

 